     Case 2:20-cv-02070-TLN-CKD Document 12 Filed 12/22/20 Page 1 of 1


 1 JILL P. TELFER, State Bar No. 145450
   LAW OFFICES OF JILL P. TELFER
 2 A Professional Corporation
   331 J Street, Suite 200
 3
   Sacramento, California 95814
 4 Telephone:      (916) 446-1916
   Facsimile:      (916) 446-1726
 5 E-mail:        jtelfer@telferlaw.com
 6 Attorneys for Plaintiff
   DEAN NYLAND
 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11 DEAN NYLAND,                                           Case No.: 2:20-CV-02070-TLN-CKD
12                                                        ORDER CONCERNING THE PARTIES’
                    Plaintiff,                            JOINT OBJECTION TO THE COURT’S
13                                                        OCTOBER 16, 2020 INITIAL PRE-TRIAL
            v.                                            SCHEDULING ORDER
14
   YOLO COUNTY, YOLO COUNTY
15 SHERIFF’S OFFICE, and DOES 1 through

16 20, inclusive,

17                  Defendants.

18
            On December 18, 2020 the Court received Plaintiff DEAN NYLAND (“Plaintiff”) and
19
     Defendants’ YOLO COUNTY and YOLO COUNTY SHERIFF’S OFFICE (“Defendants”) Joint
20
     Objection to the Court’s October 16, 2020 Initial Pretrial Scheduling Order [ECF No. 7]. The Court
21
     having considered the parties’ objections hereby modifies the Initial Pretrial Scheduling Order [ECF
22
     No. 3] as follows:
23
            (1)     The parties are to complete discovery by March 1, 2022.
24
            (2)     All dispositive and non-discovery motions are to be heard by May 5, 2022.
25
            IT IS SO ORDERED.
26
     Dated: December 21, 2020
27
                                                                 Troy L. Nunley
28
                                                                 United States District Judge
                                                      1
     ORDER CONCERNING THE PARTIES’ JOINT OBJECTION TO THE COURT’S OCTOBER 16, 2020 INITIAL
                               PRE-TRIAL SCHEDULING ORDER
